MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	84	
Docket:	   Yor-16-289	
Argued:	   March	2,	2017	
Decided:	  May	4,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                          STATE	OF	MAINE	
                                                   	
                                                  v.	
                                                   	
                                       MICHAEL	J.	SIRACUSA	JR.	
	
	
GORMAN,	J.	

         [¶1]	 	 Michael	 J.	 Siracusa	 Jr.	 appeals	 from	 a	 judgment	 of	 conviction	 for	

possessing	 a	 loaded	 firearm	 in	 a	 motor	 vehicle	 (Class	 E),	 12	 M.R.S.	

§	11212(1)(B)	 (2014),1	 and	 unlawfully	 driving	 deer	 (Class	 E),	 12	 M.R.S.	

§	11453(1)	 (2016),	 entered	 by	 the	 trial	 court	 (York	 County,	 O’Neil,	 J.)	 after	 a	

jury	trial.		Siracusa	contends	that	the	trial	court	erred	in	refusing	to	instruct	

the	jury	that	it	needed	to	find	that	he	had	acted	intentionally	or	knowingly	in	

order	 to	 find	 him	 guilty	 of	 either	 offense.	 	 We	 disagree	 and	 affirm	 the	

judgment.	




    1	 	 Title	 12	 M.R.S.	 §	 11212(1)(B)	 has	 since	 been	 amended	 but	 not	 in	 any	 way	 that	 affects	 this	

appeal.		P.L.	2015,	ch.	327,	§	1	(effective	Oct.	15,	2015)	(codified	at	12	M.R.S.	§	11212(1)(B)	(2016)).	
2	

                                          I.		BACKGROUND	

         [¶2]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State	as	the	

prevailing	 party,	 the	 following	 facts	 were	 established	 at	 trial.	 	 See	 State	 v.	

Carter,	2016	ME	157,	¶	2,	150	A.3d	327.		On	November	4,	2014,	Siracusa	met	

with	 four	 people—including,	 unbeknownst	 to	 him,	 an	 undercover	 game	

warden—to	go	hunting	in	Parsonsfield.		Siracusa	and	another	member	of	the	

hunting	 party	 took	 stationary	 positions	 near	 a	 pit	 in	 the	 woods	 while	 the	

remaining	members	of	the	party	fanned	out	and	walked	toward	them	in	order	

to	move	deer	in	their	direction.		After	the	hunt,	Siracusa	rode	to	a	residence	in	

the	passenger	seat	of	an	SUV	with	a	loaded	.30-30	lever-action	rifle	in	his	lap.		

When	 the	 SUV	 pulled	 into	 the	 driveway,	 Siracusa	 got	 out	 of	 the	 vehicle	 and	

ejected	three	live	rounds	of	ammunition	from	the	rifle	onto	the	ground.			

         [¶3]	 	 On	 May	 5,	 2015,	 the	 State	 charged	 Siracusa	 with	 two	 counts	 of	

possessing	 a	 loaded	 firearm	 in	 a	 motor	 vehicle	 (Class	 E),	 12	 M.R.S.	

§	11212(1)(B),	 and	 one	 count	 of	 unlawfully	 driving	 deer	 (Class	 E),	 12	 M.R.S.	

§	11453(1),	to	which	Siracusa	pleaded	not	guilty.2		The	court	held	a	jury	trial	

on	May	24	and	25,	2016.		After	the	close	of	evidence,	the	court	instructed	the	

     2		The	State	also	charged	Siracusa	with	unsworn	falsification	(Class	D),	17-A	M.R.S.	§	453(1)(A)	

(2016);	criminal	trespass	(Class	E),	17-A	M.R.S.	§	402(1)(C)	(2016);	unlawful	possession	of	moose	
(Class	 E),	 12	 M.R.S.	 §	 11601(4)	 (2016);	 and	 false	 registration	 of	 moose	 (Class	 E),	 12	 M.R.S.	
§12305(1)(C)	(2016).		The	State	later	dismissed	those	charges.			
                                                                                                          3	

jury	 that	 “[i]n	 Maine	 a	 person	 commits	 a	 crime	 only	 if	 they	 engage	 in	

voluntary	 conduct.	 	 A	 person	 acts	 voluntarily	 if	 he	 acts	 as	 a	 result	 of	 a	

conscious	choice.”3		The	court	then	explained	the	charge	of	deer	driving:	

    [T]he	State	claims—and	this	is	the	question	that	you	are	going	to	
    be	required	to	answer—that	on	or	about	November	4th,	2014,	in	
    Parsonsfield,	Mr.	Siracusa	did	participate	in	a	hunt	for	deer	during	
    which	an	organized	or	planned	effort	was	made	to	drive	deer.		[A	
    deer	 drive]	 is	 defined	 as	 an	 organized	 or	 planned	 effort	 to	 drive	
    deer	 which	 requires	 four	 or	 more	 persons	 working	 together	 to	
    move	deer.		So	that	is	the	charge	of	illegal	driving	of	deer	and	the	
    explanation	 about	 what	 deer	 driving	 is	 under	 Maine	 law,	 which	
    involves	the	four	persons	acting	in	an	organized	or	planned	effort	
    to	move	deer.	.	.	.		And	once	again,	that	conduct	in	that	particular	
    count	needs	to	be	proven	to	have	been	voluntary,	which	means	it	
    was	a	person’s	conscious	choice	to	act	in	that	way.	
    	
(Emphasis	 added.)	 	 It	 then	 explained	 that,	 as	 to	 the	 charge	 of	 possessing	 a	

loaded	firearm	in	a	motor	vehicle,	the	jury	was	required	to	determine		

      whether	 or	 not	 the	 State	 has	 proven	 .	 .	 .	 beyond	 a	 reasonable	
      doubt	that	on	those	particular	dates	in	Parsonsfield	Mr.	Siracusa,	
      while	in	the	motor	vehicle,	or	on	a	trailer,	or	other	type	of	vehicle	
      being	hauled	by	a	motor	vehicle	had	the	[.]30-30	lever-action	rifle,	
      which	had	a	cartridge	or	a	shell	in	the	chamber,	or	in	an	attached	
      magazine.	
      	
The	jury	verdict	form	closely	tracked	the	language	of	each	statute.	




   3	 	 The	 court	 apparently	 purposefully	 omitted	 the	 remainder	 of	 the	 usual	 jury	 instruction	 on	

voluntariness,	which	distinguished	a	conscious	choice	from	“a	reflex,	seizure	or	some	other	act	over	
which	 he	 has	 no	 conscious	 control.”	 	 Alexander,	 Maine	 Jury	 Instruction	 Manual	 §	 6-40	 at	 6-73	
(2016	ed.).	
4	

         [¶4]	 	 After	 the	 court	 instructed	 the	 jury	 but	 before	 the	 jury	 retired	 to	

deliberate,4	 Siracusa	 requested	 a	 jury	 instruction	 on	 specific	 intent,	 arguing	

that	 the	 voluntariness	 instruction	 was	 insufficient	 because	 “a	 person	 could	

participate	 in	 .	 .	 .	 a	 deer	 drive	 unknowingly,	 but	 voluntarily”	 and	 could	

“transport[]	 a	 loaded	 firearm	 in	 a	 motor	 vehicle	 unknowingly.”	 	 After	

consulting	 with	 counsel,	 the	 court	 denied	 Siracusa’s	 request	 in	 part	 because	

“the	 concept	 [was]	 covered	 by	 the	 voluntariness	 instruction.”	 	 The	 jury	

returned	 a	 guilty	 verdict	 as	 to	 one	 count	 of	 possessing	 a	 loaded	 firearm	 in	 a	

motor	vehicle	and	one	count	of	unlawfully	driving	deer.5		The	court	entered	a	

judgment	on	the	verdict	ordering	Siracusa	to	pay	fines	totaling	$700.		Siracusa	

timely	appealed.	

                                             II.		DISCUSSION	

	        [¶5]		Siracusa	contends	that	the	court	erred	in	denying	his	motion	for	a	

jury	 instruction	 on	 mens	 rea	 because	 both	 the	 deer	 driving	 and	 firearm	

offenses	 are	 specific	 intent	 crimes	 and	 the	 voluntariness	 instruction	 was	

insufficient	to	prevent	the	jury	from	finding	him	guilty	if	he	acted	voluntarily	

   4	 	 We	 note	 that	 the	 court	 provided	 an	 opportunity	 for	 counsel	 to	 request	 specific	 instructions	

much	earlier	in	the	process.		Siracusa	did	not	take	that	opportunity,	instead	waiting	until	after	both	
he	 and	 the	 State	 had	 completed	 their	 closing	 arguments	 and	 after	 the	 court	 had	 completed	 its	
instructions	to	request	instructions	as	to	the	culpable	mental	state	associated	with	each	charge.			

     5		The	jury	returned	a	not	guilty	verdict	on	the	second	count	of	possessing	a	loaded	firearm	in	a	

motor	vehicle.		
                                                                                                                 5	

but	 without	 a	 culpable	 mental	 state.6	 	 The	 firearm	 offense	 is	 a	 strict	 liability	

crime	 and,	 therefore,	 no	 mens	 rea	 instruction	 was	 necessary.	 	 Although	

Siracusa	 is	 correct	 that	 the	 crime	 of	 driving	 deer	 contains	 a	 mens	 rea	

component,	 because	 the	 court’s	 instructions	 adequately	 and	 correctly	

conveyed	the	elements	of	both	crimes	to	the	jury,	we	conclude	that	the	court	

did	not	err	in	refusing	Siracusa’s	request.	

	       [¶6]		“We	review	jury	instructions	as	a	whole	for	prejudicial	error,	and	

to	 ensure	 that	 they	 informed	 the	 jury	 correctly	 and	 fairly	 in	 all	 necessary	

respects	 of	 the	 governing	 law.”	 	 State	 v.	 Mahmoud,	 2016	 ME	 135,	 ¶	 10,	

147	A.3d	 833	 (quotation	 marks	 omitted).	 	 Where	 the	 court	 denied	 an	

appellant’s	 request	 for	 a	 jury	 instruction,	 we	 will	 vacate	 a	 judgment	 if	 the	

denial	 prejudiced	 the	 appellant	 and	 the	 appellant	 “demonstrates	 that	 the	

requested	 instruction	 (1)	 stated	 the	 law	 correctly;	 (2)	 was	 generated	 by	 the	

evidence;	 (3)	 was	 not	 misleading	 or	 confusing;	 and	 (4)	 was	 not	 sufficiently	


    6		The	legal	concepts	of	voluntariness	and	mens	rea	are	distinct.		See	State	v.	Griffin,	2017	ME	79,	

¶¶	 12-17,	 ---	 A.3d	 ---.	 	 The	 concept	 of	 voluntariness	 relates	 to	 the	 act	 rather	 than	 the	 culpable	
mental	 state	 of	 a	 crime.	 	 See	17-A	 M.R.S.	 § 103-B	 (2016);	 State	 v.	 Morrison,	 2016	 ME	 47,	 ¶	 9,	
135	A.3d	343	(“Involuntary	conduct	is	the	result	of	an	uncontrolled	physical	impetus,	rather	than	a	
state	 of	 mind.”);	 see	 also	 1	Wayne	 R.	 LaFave,	 Substantive	 Criminal	 Law	 §	6.1(c)	 at	 425-29	 (2d	 ed.	
2003).	 	 In	 denying	 Siracusa’s	 request	 for	 a	 jury	 instruction	 on	 mens	 rea,	 the	 court	 therefore	
incorrectly	stated	that	“the	concept	[of	a	culpable	mental	state	was]	covered	by	the	voluntariness	
instruction”	 it	 had	 already	 given	 to	 the	 jury.	 	 Although	 we	 affirm	 the	 court’s	 denial	 of	 Siracusa’s	
request,	we	do	so	on	different	grounds.	

    	
6	

covered	 in	 the	 instructions	 the	 court	 gave”	 (the	 Hanaman	 factors).	 	 Id.	

(footnote	 omitted)	 (quotation	 marks	 omitted).	 	 Further,	 “[w]e	 construe	 the	

statute	defining	an	offense	de	novo	to	determine	what	elements	constitute	the	

crime”	first	by	examining	its	plain	language.		State	v.	Elliott,	2010	ME	3,	¶	29,	

987	A.2d	513.	

A.	    Possession	of	a	Loaded	Firearm	in	a	Motor	Vehicle	

	      [¶7]		We	find	Siracusa’s	argument	that	there	is	a	mens	rea	attached	to	or	

incorporated	 in	 12	 M.R.S.	 §	 11212	 unpersuasive.	 	 After	 examining	 the	 plain	

language	of	the	statute,	we	conclude	that	possession	of	a	loaded	firearm	in	a	

motor	 vehicle	 is	 a	 strict	 liability	 crime	 for	 which	 the	 State	 need	 not	 prove	 a	

culpable	 mental	 state.	 	 See	 State	 v.	 Fowler,	 676	 A.2d	 43,	 45	 (Me.	 1996)	

(explaining	that	the	State	need	not	prove	mens	rea	where	“it	is	not	expressly	

set	 forth	 in	 the	 governing	 statute	 and	 there	 is	 a	 legislative	 intent	 to	 impose	

liability	without	proof	of	a	culpable	state	of	mind”);	State	v.	Chadwick,	119	Me.	

45,	 48,	 109	 A.	 372	 (Me.	 1920)	 (“[I]f	 a	 criminal	 intent	 is	 not	 an	 essential	

element	of	a	statutory	crime[,]	it	is	not	necessary	to	prove	any	intent	in	order	

to	 justify	 a	 conviction.	 .	 .	 .	 The	 only	 fact	 to	 be	 determined	 in	 such	 cases	 is	

whether	 the	 defendant	 did	 the	 [prohibited]	 act.”	 (citation	 omitted));	 see	 also	

17-A	M.R.S.	§	34(4)	(2016).	
                                                                                            7	

       [¶8]	 	 This	 conclusion	 comports	 with	 our	 decisions	 regarding	 similar	

unlawful	 possession	 offenses	 within	 Maine’s	 fish	 and	 game	 laws.	 	 See,	 e.g.,	

Fowler,	 676	A.2d	 at	 45;	 State	 v.	 Goyette,	 407	A.2d	 1104,	 1112	 (Me.	1979)	

(“[C]riminal	intent	in	the	nature	of	a	specific	intention	to	violate	the	law	was	

not	 made	 an	 essential	 element	 of	 the	 crime	 of	 possession,	 and	 honest	

intentions	 or	 good	 faith	 may	 not	 be	 successfully	 advanced	 in	 justification	 of	

what	the	statute	prohibits	absolutely.”).	

       [¶9]		Because	section	11212	is	a	strict	liability	statute,	the	court	did	not	

err	 or	 prejudice	 the	 defense	 in	 refusing	 to	 instruct	 the	 jury	 that	 it	 must	 find	

that	 Siracusa	 acted	 knowingly	 or	 intentionally	 in	 order	 to	 find	 him	 guilty	 of	

unlawfully	 possessing	 a	 loaded	 firearm	 in	 a	 motor	 vehicle.	 	 See	Mahmoud,	

2016	ME	135,	¶	10,	147	A.3d	833.	

B.	    Driving	Deer	

	      [¶10]	 	 Turning	 to	 the	 deer	 driving	 offense,	 we	 agree	 with	 Siracusa’s	

contention	 that	 driving	 deer,	 as	 set	 out	 in	 12	 M.R.S.	 §	 11453,	 is	 not	 a	 strict	

liability	crime.		We	conclude,	however,	that	the	language	of	the	statute	itself	is	

sufficient	 to	 inform	 a	 fact-finder	 as	 to	 the	 culpable	 mental	 state	 required	 for	

conviction.	
8	

          [¶11]		Title	17-A	M.R.S.	§	34(1)	(2016)	states:		
	
     A	 person	 is	 not	 guilty	 of	 a	 crime	 unless	 that	 person	 acted	
     intentionally,	 knowingly,	 recklessly	 or	 negligently,	 as	 the	 law	
     defining	the	crime	specifies,	with	respect	to	each	other	element	of	
     the	crime,	except	as	provided	in	subsection	4.		When	the	state	of	
     mind	 required	 to	 establish	 an	 element	 of	 a	 crime	 is	 specified	 as	
     “willfully,”	 “corruptly,”	 “maliciously”	 or	 by	 some	 other	 term	
     importing	a	state	of	mind,	that	element	is	satisfied	if,	with	respect	
     thereto,	the	person	acted	intentionally	or	knowingly.	
     	
Although	17-A	M.R.S.	§	34(4)	enumerates	circumstances	in	which	a	“culpable	

state	 of	 mind”	 need	 not	 be	 proved	 with	 respect	 to	 the	 elements	 of	 a	 crime,	

none	 of	 those	 circumstances	 applies	 to	 this	 crime.	 	 Title	 12	 M.R.S.	 §	 11453	

imposes	 criminal	 liability	 on	 a	 person	 who	 “participate[s]	 in	 a	 hunt	 for	 deer	

during	 which	 an	 organized	 or	 planned	 effort	 is	 made	 to	 drive	 deer.”	 	 The	

statute	is	devoid	of	any	express	reference	to	a	culpable	mental	state,7	but	logic	

dictates	that	the	element	of	participation	in	“an	organized	or	planned	effort”	




     7	 	 Although	 title	 17-A	 of	 Maine’s	 statutes,	 the	 Maine	 Criminal	 Code,	 is	 the	 only	 title	 to	 define	

culpable	 states	 of	 mind,	 see	 17-A	 M.R.S.	 §	 35	 (2016),	 it	 is	 not	 the	 only	 title	 to	 impose	 criminal	
liability	for	statutory	violations;	the	Legislature	has	often	criminalized	behavior	without	identifying	
a	 mens	 rea	 in	 laws	 located	 outside	 of	 the	 Criminal	 Code.	 	 Many	 of	 the	 statutes	 found	 in	 title	 12,	
Conservation,	 for	 example,	 criminalize	 behavior	 involving	 hunting	 and	 fishing	 or	 the	 operation	 of	
snowmobiles,	 all-terrain	 vehicles,	 and	 watercraft	 without	 specifying	 any	 culpable	 state	 of	 mind.		
See,	e.g.,	12	M.R.S.	§	10650	(2016);	12	M.R.S.	§	12658	(2016);	12	M.R.S.	§§	13106-A(6)(B),	(7)(B),	
(8)(B)(2),	 (9)-(11),	 (12)(B),	 (13)(B),	 (14)(C)(2),	 (15)(B)(2),	 (16)(B)(2),	 (17)(A)(2),	 (17)(B)(2),	
(18)(B),	 (19)(B)(2),	 (20),	 (21)(B),	 (22)(B),	 (24)(B),	 (25)(C)(2),	 (26)(B)	 (2016);	 see	 also,	 e.g.,	 29-A	
M.R.S.	 §	 2411	 (2016)	 (criminalizing	 the	 operation	 of	 a	 motor	 vehicle	 while	 under	 the	 influence	
without	specifying	a	mens	rea).				
                                                                                                                  9	

implies	 knowledge.8	 	 See	17-A	 M.R.S.	 §	35(2)	 (2016)	 (providing	 that	

“knowingly”	 is	 a	 culpable	 mental	 state);	 Dickau	 v.	 Vt.	 Mut.	 Ins.	 Co.,	 2014	 ME	

158,	 ¶	 21,	 107	 A.3d	 621	 (“In	 determining	 a	 statute’s	 practical	 operation	 and	

potential	consequences,	we	may	reject	any	construction	that	is	inimical	to	the	

public	 interest	 or	 creates	 absurd,	 illogical,	 unreasonable,	 inconsistent,	 or	

anomalous	 results	 if	 an	 alternative	 interpretation	 avoids	 such	 results.”	

(quotation	marks	omitted)).		

	        [¶12]	 	 Our	 acknowledgement	 that	 section	 11453	 contains	 an	 implied	

mental	 state,	 however,	 is	 of	 no	 help	 to	 Siracusa.9	 	 That	 a	 person	 must	 know	

that	 he	 is	 taking	 part	 in	 a	 deer	 drive	 to	 be	 guilty	 of	 that	 offense	 is	 apparent	

from	the	plain	language	of	the	statute,	which	requires	the	State	to	prove	that	a	

person	 has	 “participate[d]”	 in	 a	 “planned”	 or	 “organized”	 event.	 	 12	 M.R.S.	

§	11453(1).	 	 The	 court’s	 instruction	 to	 the	 jury,	 which	 closely	 tracked	 the	

language	of	the	statute,	therefore	“informed	the	jury	correctly	and	fairly	in	all	

necessary	 respects	 of	 the	 governing	 law.”	 	 Mahmoud,	 2016	 ME	 135,	 ¶	 10,	

   8	 	 We	 have	 long	 interpreted	 statutory	 language	 in	 a	 logical	 manner	 and	 in	 accordance	 with	

common	sense.		See	State	v.	Brown,	571	A.2d	816,	818	(Me.	1990)	(interpreting	a	firearm	statute	“as	
common	 sense	 requires	 it	 to	 be”);	 State	 v.	 Me.	 Cent.	 R.R.,	 517	 A.2d	 55,	 57	 (Me.	 1986)	 (refusing	 to	
“stretch	the	statute	beyond	its	common	sense	meaning”);	State	v.	Robinson,	496	A.2d	1067,	1070-71	
(Me.	1985)	(interpreting	a	provision	of	a	statute	criminalizing	rape	in	accordance	with	“[p]ractical,	
common	sense	considerations”);	Wing	v.	Morse,	300	A.2d	491,	499	(Me.	1973)	(applying	a	“common	
sense	reading”	to	a	comparative	negligence	statute).	
    9	
    	 Siracusa	 did	 not	 specifically	 request	 a	 jury	 instruction	 on	 the	 culpable	 mental	 state	 of	
“knowing.”		In	asking	the	court	to	instruct	the	jury	that	the	State	must	prove	intent,	however,	he	did	
mention	that	the	State	should	be	required	to	prove	his	“knowing”	participation.		
10	

147	A.3d	 833	 (quotation	 marks	 omitted);	 see	 also	 State	 v.	 Deering,	 611	 A.2d	

972,	 974	 (Me.	1992)	 (stating	 “that	 a	 jury	 can	 determine	 the	 meaning	 of	 [the	

statutory	term]	‘consideration’	by	common	sense”	without	further	instruction	

from	the	court);	State	v.	Smith,	618	A.2d	208,	210	(Me.	1992)	(explaining	that,	

in	instructing	the	jury,	“it	is	not	obvious	error	to	fail	to	define	‘bodily	injury’	

because	a	jury	can	understand	its	common	sense,	everyday	meaning”	and	that	

“[n]ot	every	statutory	phrase	requires	explanation”).	

         [¶13]		Because	the	culpable	mental	state	to	be	proved	is	included	in	the	

language	 of	 section	 11453,	 the	 court	 did	 not	 err	 or	 prejudice	 the	 defense	 in	

refusing	 to	 instruct	 the	 jury	 more	 specifically	 that	 Siracusa	 must	 have	 acted	

knowingly	 or	 intentionally	 in	 order	 to	 find	 him	 guilty	 of	 unlawfully	 driving	

deer.10		See	Mahmoud,	2016	ME	135,	¶	10,	147	A.3d	833.	

         [¶14]		Accordingly,	we	affirm	the	judgment.	

         The	entry	is:	

                           Judgment	affirmed.		
	
	

    10	 	 The	 evidence	 presented	 was	 sufficient	 to	 support	 the	 verdict	 because	 the	 jury	 was	 free	 to	

reject	 Siracusa’s	 testimony	 that	 he	 may	 have	 been	 “walking	 in	 figure	 eights,”	 “looking	 up	 at	 the	
clouds,”	 or	 sleeping	 rather	 than	 participating	 in	 a	 deer	 drive.	 	 See	 Ma	 v.	 Bryan,	 2010	 ME	 55,	 ¶	 7,	
997	A.2d	755	(explaining	that	the	jury	is	not	required	to	accept	any	particular	evidence	presented	
to	it).		The	jury	could	have	reasonably	inferred	from	the	evidence	before	it	that	Siracusa’s	actions	
constituted	his	knowing	participation	in	a	deer	drive.		See	id.	(explaining	that	“the	jury	is	permitted	
to	draw	all	reasonable	inferences	from	the	evidence”).	
                                                                                       11	

	     	      	      	     	      	
	
Thomas	J.	Connolly,	Esq.	(orally),	Portland,	for	appellant	Michael	J.	Siracusa	Jr.	
	
Kathryn	Loftus	Slattery,	District	Attorney,	Anne	Marie	Pazar,	Asst.	Dist.	Atty.,	
and	 Justina	 A.	 McGettigan,	 Asst.	 Dist.	 Atty.	 (orally),	 Prosecutorial	 District	 1,	
Alfred,	for	appellee	State	of	Maine	
	
	
York	County	Superior	Court	docket	number	CR-2015-1178	
FOR	CLERK	REFERENCE	ONLY